Citation Nr: 0837041	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left knee 
disability, secondary to veteran's service-connected chronic 
low back strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to May 
1987 and September 1987 to January 1991.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Plantar fasciitis was not present in service and is not 
otherwise related to active duty.

2.  A current diagnosis of a disability manifested by knee 
pain is not demonstrated by the record.  


CONCLUSIONS OF LAW

1.  Plantar fasciitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 CFR §§ 3.102, 3.159, 3.303 
(2007).  

2.  A left knee disability is not proximately due to, or the 
result of, the veteran's service-connected chronic low back 
strain disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated October 2005 and April 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claims for service 
connection and secondary service connection.  He was notified 
of the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  A March 2006 notice informed the veteran of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the veteran has been able to 
participate effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006). Service medical records for the period of September 
1987 to January 1991 have been associated with the claims 
file. The RO requested his service treatment records from his 
first service period.  However, they were only able to obtain 
the enlistment examination.  Based on correspondence with the 
National Personnel and Records Center (NPRC), the RO issued a 
formal finding of unavailability of service records for the 
August 1981 to May 1987 period of service.  Therefore, 
further efforts to secure additional service treatment 
records are not necessary.  All identified and available 
treatment records have been secured. The veteran has been 
medically evaluated in conjunction with his claims.

Service Connection

The veteran seeks service connection for a right foot 
disability, which he contends resulted from wearing defective 
boots in basic training.  In order to establish direct 
service connection, three elements must be satisfied.  There 
must be medical evidence of a current disability; medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence linking the current 
disease or injury and the current disability. See 38 C.F.R. § 
3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

During a July 2004 physical examination at the VA medical 
facility in St. Louis, the veteran reported complaints of 
pain in the right heel and toe.  By way of history, he stated 
he noted pain when getting out of bed or after sitting for 
long periods.  He reported the pain started in service.  
After a consultation with podiatry, he was diagnosed with 
plantar fasciitis in June 2005.   

The next element for consideration is that of an in-service 
incurrence.  The veteran's available service treatment 
records have been reviewed.  His July 1981 and July 1987 
enlistment examinations show he had asymptomatic pes planus 
prior to service.  There is no indication upon reentry to 
service of a prior foot infection or other foot issue.  In 
January 1989, he was treated for right foot pain following a 
basketball injury.  An x-ray showed a questionable fracture 
off the superior anterior aspect right talus, and that he was 
diagnosed with right ankle sprain.  The veteran's service 
treatment records are negative for any complaints, treatment 
or diagnoses of plantar fasciitis.
      
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second element of in-service incurrence is 
through continuity of symptomatology.  The veteran alleges 
the condition with his foot started in basic training.  He 
stated over the years it has grown worse and that his foot is 
very stiff in the morning and gets a little better during the 
course of the day.  The veteran's outpatient treatment 
records have been associated with his claims and date from 
February 1994 forward.  Despite continuing treatment for 
other conditions, the medical records are void of any 
complaints of foot pain until July 2004.

A VA examination was conducted in April 2006.  The examiner 
reviewed the claims folder and noted the only injury 
involving the veteran's right foot was a 1989 basketball 
injury.  He also reviewed current x-rays and noted no 
evidence of fracture.  His opinion was that what was shown on 
the x-ray at the initial time of injury was a bipartite 
medial sesamoid and an accessory ossicle next to the cuboid 
bone.  He noted this is considered congenital and not 
pathologic.  His medical opinion in review of the evidence 
provided was, "it is my medical determination that the 
veteran's claim of right foot condition is not directly or 
causally related to his in-service injury.  In my medical 
opinion his current diagnosis of plantar fasciitis developed 
independent of his in service basketball injury."

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, the examiner reviewed the entire claims file, 
which included the service treatment records.  The post-
service medical records on hand were dated from February 
1994.  The examiner's opinion was that twisting of his ankle 
in service is not the cause of his current medical problems.  
His opinion was based on all the available medical evidence.  
Since, there is no credible evidence to the contrary, his 
opinion is afforded significant probative value.  

The veteran's contention that wearing defective boots in 
service caused his current condition is not supported by the 
record.  There were no contemporaneous complaints of foot 
symptoms in service or in the intervening 15 years between 
service and the initial clinical findings of foot pathology.  
Furthermore, he has not been shown to possess the requisite 
training or credentials needed to make such an opinion.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v.  Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).      

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's plantar fasciitis is causally 
related to his service.  Thus, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for plantar fasciitis is denied.




Secondary Service Connection

The veteran seeks service connection for a left knee 
disability that he claims is secondary to his service-
connected chronic low back strain.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

During a May 2006 VA examination, the veteran reported his 
knee pain began during the summer of 2005.  He described 
daily pain which increased when standing longer than 30 
minutes and with weather changes.  The examiner noted there 
is history of knee pain and fatigability, and some history 
suggesting weakness and pain with repetitive use.  However, 
there was no indication that there were any changes in range 
of motion or any specific negative functional impact.  The 
examiner conducted the full range of motion test to include 
the DeLuca standards.  X-rays of the knees were essentially 
normal.  His impression was bilateral knee pain.  His opinion 
was "that it is not likely that the veteran's bilateral knee 
complaints are in any way related to the veteran's lumbar 
spine.  There is no history to suggest knee pain prior to 
2005." 

It should be noted that pain is a symptom of a condition, and 
not a disability in which service connection may be granted.  
The medical evidence of record indicates the veteran 
complained of knee pain as early as September 2003.  However, 
since he had not filed a claim regarding his knees, no 
examination was conducted at that time.  There is no other 
medical evidence of record indicating that he sought 
treatment prior to his May 2006 examination, or that he was 
diagnosed with any knee disability.  In the absence of an 
underlying pathology, service connection may not be granted.  
See Sanchez-Benitz v. West, 13 Vet. App. 282, 285 (1999).   

The veteran does not contend, nor does the evidence support, 
that he has knee disability that is directly related to 
service.  Regardless of this fact, since there is no 
diagnosed disability service connection is unwarranted.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has a left knee disability that is 
causally related to his service-connected back disability, or 
his service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Service connection for a left 
knee disability is denied.

ORDER

Entitlement to service connection for plantar faciitis is 
denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


